D DETAILED ACTION

1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on 01/30/2019, 05/21/2020 and 06/07/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.           The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recites the limitation “ predicting the rock properties" in line 1.  Claim 7 and 14 is the dependent of claim of 3 and 10 respectively. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC §101

6.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-7 are directed to method or process, which falls into the one of the statutory category.
Claims: 8-14 are directed to non-transitory computer readable medium, which falls into the one of the statutory category.
Claims: 15-20 are directed to system or device, which falls into the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 8 and 15 recites
analyzing the field dataset to determine locations of seismic waves, including: 
determining a reconstructed wavefield by applying a passive seismic imaging condition over time and based on locations of the receivers; (the claim recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.)
computing, using the reconstructed wavefield, a time series for the seismic waves and applying a time-frequency transform on the time series;( claim recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also the claims features mathematical features i.e., FFT it also fall under Mathematical concepts of the abstract idea.)

determining, from the reconstructed wavefield, sources and locations of the body waves caused by the tube waves; (claim recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  and 
updating, in real-time based on the analyzing and the sources and locations of the body waves and the tube waves, a petrophysical model of the target well, wherein real-time is a specified period of time. ( claim recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also the claims features mathematical features i.e., updating the model using mathematical functions it also fall under Mathematical concepts of the abstract idea.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of receiving a field dataset of seismic waves obtained by receivers during a drilling period from a drilling operation at a target well, wherein the drilling period includes drilling phases and non-drilling phases; (It is mere data gathering step thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)).
The claim also recites the additional element of computer, processor and non-transitory computer storage medium to perform the step. The use of computer, processor and non-transitory computer storage medium is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). Thus, the claims are directed to abstract idea. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of receiving a field dataset of seismic waves obtained by receivers during a drilling period from a drilling operation at a target well, wherein the drilling period includes drilling phases and non-drilling phases; (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use and found to be well-understood, routine, conventional activity. See MPEP 2106.05(d) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages
over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed.
Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC
v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ) The claim also recites the additional element of computer, processor and non-transitory computer storage medium to perform the step. The use of computer, processor and non-transitory computer storage medium is mere instructions to implement an abstract idea on a generic computer which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(f) Thus, the claims are not patent eligible.


Claim 2, 9 and 16 further recites updating, in real-time and using the updated petrophysical model, seismic logging information during the drilling operation. It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid 

Claim 3, 10 and 17 further recites predicting, in real-time and using the updated petrophysical model, geophysical formations ahead of drill bit. It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 4, 11 and 18 further recites performing preprocessing on the field dataset including: processing the field dataset, the processing including pilot trace correlation, band-pass filtering, bad traces muting, and amplitude correction; and updating the field dataset based on the processing. It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Also the claims features mathematical features i.e., amplitude correction, pilot trace correlation, filtering, trace muting using mathematical functions it also fall under Mathematical concepts of the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5, 12 and 19 further recites wherein the receivers include a geophone array of individual geophones arranged at pre-determined intervals, and wherein a center of the geophone array is located a distance away from a surface location of the target well. It is only the description of the receiver and thus it is mere data gathering step using receiver thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)) The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 6, 12 and 20 further recites wherein updating the seismic logging information during the drilling operation comprises:
applying a moveout correction to traces in the seismic logging information by applying a source-receiver distance dependent time shift to each trace of the seismic logging information; (It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also the claims features mathematical features i.e., moveout correction using mathematical functions it also fall under Mathematical concepts of the abstract idea.)
combining the traces into a single trace by summing amplitude values of all traces at each time step and normalizing the traces to create a supertrace; (It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also the claims features mathematical calculation i.e., summing using mathematical functions it also fall under Mathematical concepts of the abstract idea.)
applying a time-frequency analysis method to the supertrace, decomposing the time series within each short-time window into different frequency components; (It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also the claims features mathematical features i.e., FFT using mathematical functions it also fall under Mathematical concepts of the abstract idea.)

using the predicted rock properties around and ahead of the drill bit to adjust a drilling program in real time. (It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

Claim 7 and 13 recites wherein predicting the rock properties comprises:
back-propagating the receiver wavefield and applying a cross-correlation imaging condition to obtain source images of the sources without using a picking process; (It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also the claims features mathematical features i.e., cross-correlation using mathematical functions it also fall under Mathematical concepts of the abstract idea.)
selecting a location of each source, the location associated with maximum energy in the source image;; (It mere selecting a particular data source or type of data to be manipulated and have found to be insignificant extra-solution activity. (See MPEP 2105.06(g))

applying a conventional seismic migration method to obtain a subsurface image under each source, including: forward-propagating the source wavefield using the estimated source signature; back-propagating the receiver wavefield; and applying a zero-lag cross-correlation imaging condition to cross-correlate the source wavefield and the receiver wavefield to obtain the subsurface image ahead of the drill bit;  (It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of the generic computer components. Also the claims features mathematical features i.e., conventional seismic migration method and a zero-lag cross correlation using mathematical functions it also fall under Mathematical concepts of the abstract idea.)
and
using the subsurface image ahead of the drill bit to navigate drilling. (It was found to be insignificant post-solution activity after determining the subsurface image. (See MPEP 2105.06(g))


Claim Rejections - 35 USC § 103
8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.       Claims 1-2, 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable Witten et al. ("Extended wave-equation imaging conditions for passive seismic data." (2015)) in view of Wu et al.("Cross‐well seismic modeling with inclusion of tube waves and tube‐wave‐related arrivals." 2004) and further in view of Kazemi et al. ("Imaging with a seismic-while-drilling dataset." 2018)

Regarding claim 1, 8 and 15
Witten teaches receiving a field dataset of seismic waves obtained by receivers during a drilling period from a drilling operation at a target well,(see page 2-3 and introduction- Recent years have seen an increase in the injection of fluids into subsurface geologic intervals. This fluid injection has led, directly One of the goals of acquiring seismic monitoring data is to determine the properties of measurable seismic events, such as location, origin time, magnitude, fracture type, and orientation. Velocity models, though, are only calibrated along wave/raypaths from the injection well to the receiver array. See conclusion-  the wavefield can be approximated with a sparse number of sensors and low signal-to-noise data making it practical to acquire the necessary data.)

analyzing the field dataset to determine locations of seismic waves, (see introduction-One of the goals of acquiring seismic monitoring data is to determine the properties of measurable seismic events, such as location, origin time, magnitude, fracture type, and orientation) including: 
determining a reconstructed wavefield by applying a passive seismic imaging condition over time and based on locations of the receivers; (see section passive seismic imaging page 3-4 and equation 5-7 - Wave-equation propagation reconstructs the wavefields in the model space in either the time domain as a function of space and time, x= {z, x, y} and t, or in the frequency domain as a function of space and frequency, x and ω. introduce time domain image condition for passive seismic data using only receiver wavefield. Equation 7 exploits the fact that the P- and S-wavefields are generated by a single event simultaneously and, therefore, they should collapse to the source location cotemporally. WP and WS are the reconstructed P- and S-wavefields, respectively)

computing, using the reconstructed wavefield, a time series for the seismic waves and applying a time-frequency transform on the time series; (see page 3-Wave-equation propagation reconstructs the wavefields in the model space in either the time domain as a function of space and time, x= {z, x, y} and t, or in the frequency domain as a function of space and frequency, x and ω.)

Witten does not teach a computer-implemented method and wherein the drilling period includes drilling phases and non-drilling phases, determining, from the time-frequency transform, sources and locations of 

In the related field of invention, Wu teaches a computer-implemented method(see page 4- The calculations were performed on a 16 processor distributed ‘‘Linux Beowulf’’ cluster. One run of 110,000 time steps for the 742  1151 size model takes about 3 hours CPU time),
determining, from the reconstructed wavefield, sources and locations of the body waves caused by the tube waves; (Figure 2 shows a common-shot gather from this survey.(see section 3.1-3.2 and page 3-4- The source is at depth 8695 ft with receiver sampling interval of 5 ft. The depth of the receivers ranges from 8190 to 9200 ft. In this data, in addition to direct P- and S-waves (P, S), strong tube waves (PT, ST, TPT, TST) and tube-wave-related secondary P and S arrivals (TP, TS) are observed. When the tube waves hit the perforations in the source well, they radiate energy into the formation to generated tube-wave-related body waves (TP, TS). The 2-D optimized variable-grid FD parallel code is used to model the common shot gather showed in Figure 2 with inclusion of the two perforated cased borehole)
. )and 
updating, in real-time based on the analyzing and the sources and locations of the body waves and the tube waves, a petrophysical model of the target well, wherein real-time is a specified period of time.(see introduction- To better understand wave patterns observed in the field data and to guide data processing and interpretation, accurate cross-well seismic modeling with inclusion of these events is desirable. See section 3.1- field data analysis The source is at depth 8695 ft with receiver sampling interval of 5 ft. The depth of the receivers ranges from 8190 to 9200 ft. In this data, in addition to direct P- and S-waves (P, S), strong tube waves (PT, ST, TPT, TST) and tube-wave-related secondary P and S arrivals (TP, TS) are observed.  See Section 3.2. Modeling Study The 2-D optimized variable-grid FD parallel code is used to model the common shot gather showed in Figure 2 with inclusion of the two perforated cased boreholes. The model is based on the survey geometry)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of seismic monitoring at injection sites as disclosed by Witten to include a computer-implemented method and determining, from the reconstructed wavefield, sources and locations of the body waves caused by the tube waves; and updating, in real-time based on the analyzing and the sources and locations of the body waves and the tube waves, a petrophysical model of the target well, wherein real-time is a specified period of time as taught by Wu in the system of Witten in order to demonstrate that including boreholes into the modeling scheme can distinguish tube-wave-related events
on seismograms to better assist data analysis and to guide data processing and interpretation. (See page 1, Wu)


The combination of Witten and Wu does not teach wherein the drilling period includes drilling phases and non-drilling phases, and determining, from the time-frequency transform, sources and locations of tube waves resulting from acoustic signatures of the drill bit the drilling phases.

In the related field of invention, Kazemi teaches wherein the drilling period includes drilling phases and non-drilling phases; (see summary-pre-processing the SWD dataset before imaging is necessary.)

Examiner note: Examiner consider the pre-processing the field dataset is the drilling phase and imaging the field dataset is the non-drilling phase for the drilling period. 

determining, from the time-frequency transform, sources and locations of tube waves resulting from acoustic signatures of the drill bit the drilling phases; (see summary-We explore the possibility of using drill bit-rock interaction as a seismic source. Drilling can radiate significant P and S wave energy. Understanding the drill bit-rock interaction is a key element in dealing with such datasets. We assume that every tooth of the drill bit can initiate a harmonic wave. See page 3-4- To evaluate the performance of the SWD imaging technique, we used drill bit-rock interaction as source in the deeper part of the well and receivers near the surface with 9 km offset from the well’s location (Figure 1). To generate the data, we used a second order acoustic finite difference modelling and then convolved the data with a drill bit source signature. The estimated signature is shown in Figure 3b.(time-frequency transform) After estimating the source signature, we feed the wavelet to the pre-stack reverse time migration algorithm to image the subsurface (see Figure 4). xs is source location)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of seismic modeling as disclosed by Witten and Wu to include wherein the drilling period includes drilling phases and non-drilling phases, and determining, from the time-frequency transform, sources and locations of tube waves resulting from acoustic signatures of the drill bit the drilling phases as taught by Kazemi in the system of Witten and Wu in order to simulate the seismic-while-drilling dataset and successfully imaged the subsurface with this synthetic after processing the dataset. The next steps involve analyzing a field data set with similar features as the synthetic, and incorporating both surface and SWD data in the imaging problem. (See Conclusion, Kazemi)

Regarding claim 2, 9 and 16
Witten further teaches updating, in real-time and using the updated petrophysical model, seismic logging information during the drilling operation.(see page 2-3- If focal locations do not match the known locations, it is common to update the velocity models by applying bulk shifts to velocity values or event locations, adjusting individual layers, or introducing anisotropic parameters. See Figure 11. The τ lag how to update the relative velocities can be derived from the PeIC volume.)


Regarding claim 7 and 14
Whitten further teaches wherein predicting the rock properties comprises:
back-propagating the receiver wavefield and applying a cross-correlation imaging condition to obtain source images of the sources without using a picking process; (see page 4 an see equation 7(crosscorelation)-We propose using a new passive extended imaging condition (PeIC) to supplement the self-consistency of multiple zero-lag images to QC velocity models for events with unknown source locations and without the need for picking arrivals. We extend a frequency-domain implementation of zero-lag passive wave equation imaging conditions. Artman et al. (2010) introduce time domain ICs for passive seismic data using only receiver wavefield components. Contrary to the active-source case, the two wavefields in passive imaging are formed from the recorded wavefield and the sign in the exponent of equation 1 is the same (+) because both wavefields are propagated acausally)

selecting a location of each source, the location associated with maximum energy in the source image; (see page 3-All images should have the maximum amplitude at the same spatial location and zero lag in the extended volume. See page 6-The PS image focuses at the correct location because a significant amount of the S-wave energy in the near offsets arrive at the source location simultaneously with the P-wave energy. The far offsets coalesce with the near-offset energy deeper to produce the maximum focus observed in the SS panel.)

applying a conventional seismic migration method to obtain a subsurface image under each source, . (page 3 Wave-equation migration is a two-step process of propagating two wavefields through a model and to produce an image volume. We use a mixed Fourier spatial domain high-order split-step migration scheme to solve equations 1 and 2. )including: 

forward-propagating the source wavefield using the estimated source signature; back-propagating the receiver wavefield; (see page 3-The sign of the exponential determines whether the data are propagated causally (−) or acausally (+), which is equivalent to forward or backward in time. In active-source imaging scenarios, source wavefields are propagated causally, whereas receiver wavefields are propagated acausally) 
and applying a zero-lag cross-correlation imaging condition to cross-correlate the source wavefield and the receiver wavefield to obtain the subsurface image ahead of the drill bit; (see page 2 and equation 3- A standard active-source wave-equation IC is constructed by extracting the zero lag of the cross correlation between the source and receiver wavefields and summation over all frequencies. )
                              
    PNG
    media_image1.png
    125
    462
    media_image1.png
    Greyscale
  
and 

Witten does not teach estimating a source signature by extracting the back-propagated receiver wavefields at the source location; and using the subsurface image ahead of the drill bit to navigate drilling.

In the related field of invention, Kazemi further teaches estimating a source signature by extracting the back-propagated receiver wavefields at the source location; (see introduction- Surface land and marine seismic data contain reflected waveforms from the subsurface which can be back propagated through a background medium for imaging purposes. To image the data, we estimated source signature by Figure 3 Drill bit source signature. a) True and b) Estimated source signatures)


using the subsurface image ahead of the drill bit to navigate drilling.(see conclusion- We simulated seismic-while-drilling dataset and successfully imaged the subsurface with this synthetic after processing the dataset.)


10.       Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Witten et al. ("Extended wave-equation imaging conditions for passive seismic data." (2015)) in view of Wu et al.("Cross‐well seismic modeling with inclusion of tube waves and tube‐wave‐related arrivals." 2004) and further in view of Kazemi et al. ("Imaging with a seismic-while-drilling dataset." 2018) and still further in view of Coman (PUB NO: US 20120314539 A1)

Regarding claim 3, 10 and 17
The combination of Witten, Wu and Kazemi does not teach predicting, in real-time and using the updated petrophysical model, geophysical formations ahead of drill bit.
In the related field of invention, Coman teaches predicting, in real-time and using the updated petrophysical model, geophysical formations ahead of drill bit. (see title (method to look ahead of the bit) and para 007-the SWD® measurements may include the VSP-while drilling (VSP-WD) method and the check shot-WD (CS-WD) method. These methods permit updating of the geological model. In this way one can reduce the drilling risk and/or update the optimal well path. See para 29-Any boundary that has an acoustic impedance change across the boundary will reflect seismic waves. These include, but are not limited to, one or more of: (i) a limit between geological layers, (ii) a stratigraphical discordance, (iii) a fault, (iv) an interface between two fluids in rock )

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of seismic modeling as disclosed by Witten, Wu and Kazemi to include predicting, in real-time and using the updated petrophysical model, geophysical formations ahead of drill bit as taught by Coman in the system of Witten, Wu and Kazemi for performing measurements while drilling in an earth formation and estimating a location of a seismic reflector using signals from one or more of seismic sensors located at a plurality of locations in a borehole and the drilling depth of the one or more seismic sensors in a borehole. . In this way one can reduce the drilling risk and/or update the optimal well path. (See Abstract, Coman)



11.       Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Witten et al. ("Extended wave-equation imaging conditions for passive seismic data." (2015)) in view of Wu et al.("Cross‐well seismic modeling with inclusion of tube waves and tube‐wave‐related arrivals." 2004) and further in view of Kazemi et al. ("Imaging with a seismic-while-drilling dataset." 2018) and still further in view of Furgo Seismic Imaging (“SEISMIC DATA PROCESSING REPORT FOR SANTOS LTD, 2010), hereinafter Furgo.


Regarding claim 4, 11 and 18
The combination of Witten, Wu and Kazemi does not teach processing the field dataset, the processing including pilot trace correlation, band-pass filtering, bad traces muting, and amplitude correction; and updating the field dataset based on the processing.
In the related field of invention, Furgo teaches processing the field dataset, the processing including pilot trace correlation, band-pass filtering, bad traces muting, and amplitude correction; (see 

updating the field dataset based on the processing. (See section 10 FINAL DATA DISPLAYS and page 19-The final migrations and raw migrated stacks were written to LTO in SEGY format for workstation interpretation and archival, as well as the PSTM gathers)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of seismic modeling as disclosed by Witten, Wu and Kazemi to include processing the field dataset, the processing including pilot trace correlation, band-pass filtering, bad traces muting, and amplitude correction; and updating the field dataset based on the processing as taught by Furgo in the system of Witten, Wu and Kazemi  in order to confirm key parameters for each seismic data processing stage and to achieve the best result whilst maintaining an amplitude preserved approach. (See page 8, Furgo)



12.       Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Witten et al. ("Extended wave-equation imaging conditions for passive seismic data." (2015)) in view of Wu et al.("Cross‐well seismic modeling with inclusion of tube waves and tube‐wave‐related arrivals." 2004) and further in view of Kazemi et al. ("Imaging with a seismic-while-drilling dataset." 2018) and still further in view of Zhou (“Seismic wave propagation in and around boreholes”, 1995).

Regarding claim 5, 12 and 19
The combination of Witten, Wu and Kazemi does not teach wherein the receivers include a geophone array of individual geophones arranged at pre-determined intervals, and wherein a center of the geophone array is located a distance away from a surface location of the target well.
In the related field of invention, Zhou teaches wherein the receivers include a geophone array of individual geophones arranged at pre-determined intervals, and wherein a center of the geophone array is located a distance away from a surface location of the target well.(See page 18 and see Figures 2.4a and 2.4b show two boreholes. The first borehole has radius 0.6m and source center frequency 0.75 kHz, while the second one has borehole radius 0.15 m and source center frequency 3.0 kHz. Therefore, the ratios of the borehole radius to the wavelength in the formation are the same in these two models. The array of the receivers is defined to be a constant distance of the same number of wavelengths.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of seismic modeling as disclosed by Witten, Wu and Kazemi to include wherein the receivers include a geophone array of individual geophones arranged at pre-determined intervals, and wherein a center of the geophone array is located a distance away from a surface location of the target well as taught by Furgo in the system of Witten, Wu and Kazemi  in order to effectively utilize three-dimensional finite difference method to simulate seismic wave propagation in and around a borehole. In particular, a borehole source can generate a very large amplitude Stoneley wave, and a borehole receiver will record both incoming body waves and tube waves generated by the interaction of these waves with the receiver borehole. (See Abstract and objective, Zhou)





       Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Witten et al. ("Extended wave-equation imaging conditions for passive seismic data." (2015)) in view of Wu et al.("Cross‐well seismic modeling with inclusion of tube waves and tube‐wave‐related arrivals." 2004) and further in view of Kazemi et al. ("Imaging with a seismic-while-drilling dataset." 2018) and still further in view of Coman (PUB NO: US 20120314539 A1) and further in view of Krueger et al. (PUB NO: US 20090132170 A1), and still further in view of Yang (PUB NO: US 20130075161 A1)

Regarding claim 6, 13 and 20
The combination of Witten, Wu, Kazemi and Coman does not
applying a moveout correction to traces in the seismic logging information by applying a source-receiver distance dependent time shift to each trace of the seismic logging information;
combining the traces into a single trace by summing amplitude values of all traces at each time step and normalizing the traces to create a supertrace;
applying a time-frequency analysis method to the supertrace, decomposing the time series within each short-time window into different frequency components;
predicting, using the time-frequency analysis and by applying machine learning techniques, the rock properties associated with geological formations, including rock hardness, pore pressure, and fractures; and
using the predicted rock properties around and ahead of the drill bit to adjust a drilling program in real time.

In the related field of invention, Krueger teaches applying a moveout correction to traces in the seismic logging information by applying a source-receiver distance dependent time shift to each trace of the seismic logging information; (see para 27-29-The seismic trace can be thought of as a snapshot indication of the subsurface geology at its midpoint 105, i.e., the halfway point between the source and the receiver, and may include seismic wave energy characteristics, such as the amplitude, phase, frequency, and the like, which may be indicative of various subsurface lithological or other geological properties. As shown in FIG. 4, the prestack gathers 400, i.e., the seismic traces with midpoints that fall in a given CMP the distance from their source to their receiver) from near offset (i.e., the least source-receiver distance) to far offset (i.e., the greatest source-receiver distance) After applying a velocity correction to compensate for the fact that geological events on far offset traces are increasingly shifted downward in time as compared to the near offset traces (a phenomena often referred to as the normal moveout (NMO))

combining the traces into a single trace by summing amplitude values of all traces at each time step and normalizing the traces to create a supertrace; (See para 27-29-The seismic trace can be thought of as a snapshot indication of the subsurface geology at its midpoint 105, i.e., the halfway point between the source and the receiver, and may include seismic wave energy characteristics, such as the amplitude, phase, frequency, and the like, which may be indicative of various subsurface lithological or other geological properties.The prestack gather can be averaged together to form a single poststack trace 501 as shown in FIG. 5. See para 36- As illustrated in FIG. 8, an example of attributes may be the amplitudes of each poststack trace 802.)

applying a time-frequency analysis method to the supertrace, decomposing the time series within each short-time window into different frequency components; (See para 36-As illustrated in FIG. 8, an example of attributes may be the amplitudes of each poststack trace 802 intersected by the horizon 801 within a user defined window 803, for example, +/-15 samples above and below the horizon time at each trace.

Examiner note: See fig 8-The poststrack trace is intersected by the horizon in each shot window to get various frequency components i.e., +/-15 samples.(time frequency analysis)


as disclosed by Witten, Wu, Kazemi and Coman as taught by Krueger because the use of trace which may be indicative of various subsurface lithological or other geological properties and to identify geological features of interest (such as one that is indicative of the likelihood of hydrocarbon deposits), and to determine the desired drilling location based on such model.. (See para 26-27, Krueger )

The combination of Witten, Wu, Kazemi, Coman and Krueger does not
predicting, using the time-frequency analysis and by applying machine learning techniques, rock properties around and ahead of the drill bit, the rock properties associated with geological formations, including rock hardness, pore pressure, and fractures; and
using the predicted rock properties around and ahead of the drill bit to adjust a drilling program in real time.
In the related field of invention.

In the related field of invention, Yang teaches predicting, using the time-frequency analysis and by applying machine learning techniques, rock properties around and ahead of the drill bit, the rock properties associated with geological formations, including rock hardness, pore pressure, and fractures; (See para 66-The digitized acoustic data 402 is preprocessed by the data preprocess module 200 (referred to in FIG. 2) to produce the filtered FFT data 403. The relationships 405 between filtered FFT data 403 and petrophysical properties 401 are constructed (step 404) using suitable mathematical modeling techniques, such as, multiple regression analysis, artificial neural networks modeling. Once relationships 405 between the filtered FFT data 403 and petrophysical properties 401 are constructed, the relationships are coded (step 406) to produce a computer program, module, subroutine, object, or other type of instructions to define the "petrophysical properties evaluation algorithm" 303A. The algorithm 303A is then available to be used in the computer program 112 to predict the petrophysical properties from drilling acoustic signals for the particular drill bit type. See para 72-Various embodiments can also be used to (3) detect fractured zones; and (4) interpret rock lithologies and petrophysical properties. Various embodiments of the present invention beneficially supply more information for evaluating petrophysical properties of the rocks, such as porosity, strength, and presence of hydrocarbons, through the utilization of data obtained through the analysis of acoustic signals to evaluate these petrophysical properties.)
 and
using the predicted rock properties around and ahead of the drill bit to adjust a drilling program in real time. (See para 43-45-FIGS. 1A-1B schematically show the setup of an exemplary apparatus for identifying rock properties in real-time during drilling 100. Referring to FIGS. 1 and 2, the digitized data 111 is read by a computer program 112 (e.g., a petrophysical properties analyzing program). See para 11-Utilizing the raw acoustic sensor data, the computer can advantageously function to derive a frequency distribution of the acoustic sensor data, derive acoustic characteristics from the raw acoustic data, and determine petrophysical properties of rock from the raw acoustic sensor data. The acoustic characteristics can advantageously further be used to identify the lithology type of the rock encountered by the drill bit, to determine the formation boundary, to determine an optimal location of the casing shoe, among other applications.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of seismic modeling as disclosed by Witten, Wu, Kazemi, Coman and Krueger to include predicting, using the time-frequency analysis and by applying machine learning techniques, rock properties around and ahead of the drill bit, the rock properties associated with geological formations, including rock hardness, pore pressure, and fractures; and using the predicted rock properties around and ahead of the drill bit to adjust a drilling program in real time as taught by Yang in order to identify lithology type and other properties by comparing such characteristics of the acoustic data received during drilling to that determined for the rock samples (See para 22, Yang)


Relevant prior art

14.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WATTS et al. 20190187317 A1.
Discussing a method to active and/or passive seismic monitoring of a subsurface geologic formation under a body of water. Specifically, the invention concerns an offshore reservoir monitoring system and a method for its operation..

Ozbek et al. 20170115415 A1.
Discussing a method reconstructing a seismic wavefield includes receiving data over one or more channels of a plurality of channels from a plurality of stations. The data is recorded by a plurality of seismic receivers and represent measurements of properties of the seismic wavefield.


                                                                                 Conclusion


15.           All claims are rejected.
16.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                              
/BORIS GORNEY/               Supervisory Patent Examiner, Art Unit 2147